Citation Nr: 0838824	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was previously before the Board in 
August 2004, when it was remanded for development and 
adjudication of inextricably intertwined issues.  The case 
returned before the Board in March 2007, when it was again 
remanded for additional development.

The appellant testified at a travel Board hearing in August 
2003.  A transcript of this hearing is associated with the 
claims file.

The Board observes that the claims file contains an 
apparently valid and unrevoked January 1997 appointment of 
Disabled American Veterans as the veteran's representative 
before VA.  Disabled American Veterans has actively 
represented the appellant throughout the appeal, including in 
the submission of correspondence in support of the veteran's 
claim as recently as August 2008.  However, the claims file 
now also contains multiple items of correspondence from a 
private attorney claiming to have been appointed as the 
veteran's representative in September 2006; no documentation 
of such an appointment is in the claims file, nor is there 
any documentation of a revocation of the prior appointment of 
Disabled American Veterans as representative.  To clarify 
this matter, the Board contacted the veteran in November 
2008.  A Report of Contact is of record documenting the 
veteran's response that Disabled American Veterans is his 
desired representative and that he is satisfied with their 
representation.  


FINDING OF FACT

The veteran's service-connected disabilities do not render 
him unable to secure and follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities (TDIU) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in August 2004, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the August 2004 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
claim and issuance of a supplemental statement of the case in 
March 2008.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
in the effectively timely August 2004 VCAA letter.  
Additionally, a June 2006 letter provided effectively timely 
notice directly explaining how VA determines disability 
ratings and effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

To the extent that the notice requirements contemplated in 
Vazquez-Flores apply in this case featuring a claim of 
entitlement to TDIU benefits, the Board observes that no 
letter sent to the veteran in this case expressly meets all 
of the criteria.  However, after reviewing the claims file, 
the Board finds no resulting prejudice to the veteran in 
connection with the TDIU issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the service-connected disabilities in the context of the 
impact on employability.  The various communications from the 
veteran and his representative, including the testimony 
presented at the veteran's August 2003 Board hearing, 
demonstrates an understanding of the need to show the 
resulting impairment on employment and daily life.  Moreover, 
the veteran in this case has been represented in the appeal 
by Disabled American Veterans, and the Board believes it 
reasonable to assume that this major national service 
organization's trained representatives conveyed the 
particulars of what is necessary for a total rating based on 
individual unemployability to the veteran during the appeal 
process.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding the case to the 
RO to furnish notice as to elements of his claim which the 
veteran has already effectively been made aware of.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded VA examinations in connection 
with the issue on appeal: VA examination reports are of 
record from August 2007.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The veteran is seeking entitlement to a total rating based on 
individual unemployability (TDIU).  In order to establish 
service connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's current service-connected disabilities are 
laxity of the right knee, currently rated 20 percent 
disabling; arthritis of the right knee, currently rated 20 
percent disabling; hypertension, currently rated 10 percent 
disabling; and degenerative joint arthritis, left knee 
associated with arthritis of the right knee, currently rated 
10 percent disabling.  A bilateral factor of 4.2 percent is 
currently applied for the veteran's service-connected knee 
disabilities.  His current combined rating is therefore 50 
percent, and this is effective from December 2002.  See 38 
C.F.R. § 4.25.  The Board notes that the filed this claim for 
TDIU in December 2001; the veteran's combined rating has not 
been higher than 50 percent during any portion of the appeal 
period in this case, and was 40 percent from December 2000 to 
December 2002.  Thus, the percentage criteria listed under 38 
C.F.R. § 4.16(a) has not been met.  However, the Board must 
still consider whether the veteran is unemployable by reason 
of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b).

As noted above, an extraschedular total rating based on 
individual unemployability may be assigned if unemployable by 
reason of service-connected disabilities.  For VA purposes, 
the term "unemployability" is synonymous with an inability 
to secure and follow a substantially gainful occupation.  
VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Factors such as 
employment history, as well as educational and vocational 
attainments, are for consideration.  The Board emphasizes 
that a total rating based on individual unemployability is 
limited to consideration of service-connected disabilities.

The Board preliminarily notes that there have been some 
conflicting indications in the record with regard to the 
details of the veteran's employment history; such conflicting 
indications have been previously discussed in the Board's 
March 2007 remand which directed action to obtain some 
clarification of the confusion.  Following that remand, the 
veteran submitted a new summary of his employment history in 
June 2007.  According to this summary, the veteran worked 
from 1969 to 1987 in 'production' at Owens Corning 
Fiberglass, and then from 1988 to 1993 in 'production' at 
American Air Filter.  According to the veteran's June 2007 
summary, he did not leave his last job because of disability 
and he has not tried to obtain employment since becoming too 
disabled to work.  The Board notes that the veteran's August 
2003 hearing testimony describes that his working career 
involved a substantial amount of standing and walking, but 
the veteran's own hearing testimony also suggests that some 
of the veteran's job experience has been more sedentary and 
less physically intensive.  The veteran described, in one 
instance, "I'd sit there and we threaded those dyes .... I got 
to be a little supervisor for a little while."  A prior 
summary of work history, submitted by the veteran in February 
2002, identified his position with Owens Corning Fiberglass 
as "accountant."

The veteran underwent multiple VA examinations in connection 
with this appeal in August 2007, in accordance with the 
instructions of the Board's March 2007 Remand.  A general 
medical examination report, authored by Dr. S.P., most 
pertinently concludes that "HTN [hypertension] does not 
render him unable to secure or follow a substantially gainful 
occupation."  In the Board's view, this significant medical 
conclusion is highly probative in this case as it is provided 
by a competent medical professional informed by review of the 
medical evidence in the claims file, and informed by personal 
interview and examination of the veteran.  This August 2007 
report by Dr. S.P. further indicates that additional 
documentation of the veteran's medical history was reviewed, 
including documents the veteran himself submitted to the 
examiner.  This August 2007 medical report by Dr. S.P. 
includes substantial information regarding diagnostic 
testing, the veteran's blood pressure history, and the 
veteran's own account of his health history.  Thus, the Board 
finds that this August 2007 VA examination report by Dr. S.P. 
is highly probative and weighs against the veteran's claim to 
the extent that it concludes that his service-connected 
hypertension does not render him unable to secure or follow a 
substantially gainful occupation.

Beyond hypertension, the sum of the veteran's service 
connected diagnoses are disabilities of his knees.  A 
different August 2007 VA examination report, authored by Dr. 
P.T., focuses upon a competent medical evaluation of the 
impact of these knee disabilities upon the veteran's 
employability.  This report's pertinent conclusion states 
that "... with regards to his knees, I feel like this patient 
is not able to do heavy labor type employment but would be 
able to do something that would have limited standing 
throughout the day and would include employment that required 
mainly the use of his hands."  The August 2007 VA 
examination report by Dr. P.T. is highly probative in the 
Board's view, as it is informed by review of the veteran's 
claims file, interview and personal examination of the 
veteran, diagnostic imaging, and presents significant 
discussion of the information presented from each of these 
sources.  Therefore, the Board finds that this August 2007 VA 
examination report from Dr. P.T. weighs significantly against 
the veteran's claim to the extent that it concludes that the 
veteran's service-connected knee disabilities only limit his 
ability to perform heavy labor and do not limit his ability 
to secure or follow a substantially gainful occupation 
involving sedentary work involving the use of his hands.

The Board observes that a May 1997 Social Security 
Administration (SSA) evaluation provides findings regarding 
the extent of the veteran's unemployability.  This evaluation 
specifically identifies an inability to walk or stand for 
work, but also indicates a completely unimpaired capacity to 
perform work while sitting.  Thus, this report offers no 
contradiction of the more recent medical evidence in any 
manner supportive of the veteran's claim for TDIU benefits.

The veteran has submitted a private medical statement, dated 
January 2002, in which a doctor opines that the veteran "is 
currently disabled as a result of .... a significant amount of 
discomfort from the right knee."  The Board notes, however, 
that this statement does not present a clear discussion 
addressing the veteran's capacity for gainful employment; 
simply identifying that the veteran suffers from some degree 
of disability associated with a pathology is not a medical 
finding of unemployability due to such disability.  Thus, 
this statement does not offer significant probative support 
to the veteran's claim in this case.

The Board also notes that a VA joints examination report from 
June 2003 offers the statement that the veteran "is 
currently disabled and unable to work secondary to his 
arthritic knees."  It is unclear from the June 2003 report 
whether the orthopedic examiner was addressing the veteran's 
broad employability, and the report offers no discussion of 
principles or analysis probatively evaluating the veteran's 
employability with regard to sedentary responsibilities; 
rather, the only other discussion of the veteran's 
employability in this report simply regards the veteran's 
inability to perform his former duties at a fiber glass 
plant.  In light of the lack of a clear discussion or 
rationale to support any interpretation of this report 
implying an inability to work in any pertinent form of 
gainful employment, the Board does not find that this report 
presents a medical opinion significantly supporting the 
veteran's claim for TDIU benefits.  In any event, any support 
of the veteran's claim which might be identified in this June 
2003 report is probatively outweighed by the more clear and 
thorough reports specifically addressing the veteran's broad 
employability, contained in the May 1997 SSA evaluation and, 
most pertinently, the recent July 2007 VA examination 
reports.

The Board has reviewed the entirety of the evidence in the 
claims file, and notes that there are additional medical 
records presenting clinical evaluation of the veteran's 
service connected pathologies at various times.  However, 
other than the evidence discussed above in this Board 
decision, none of the medical evidence presents evidence 
specifically addressing whether the veteran is rendered 
unable to follow gainful employment as a result of his 
service-connected disabilities.  The Board may not engage in 
its own medical analysis or interpret medical findings to 
draw its own conclusions on such questions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The Board must rely upon 
the medical expertise of appropriate competent professionals, 
and the medical evidence the Board has focused upon in the 
discussion above includes the pertinent medical opinions of 
record addressing the essential questions in this case, with 
the most probative among them informed by review of all of 
the medical evidence in the claims file.

After reviewing the evidence of record, the Board finds that 
the evidence is against a finding that the veteran's service-
connected disabilities alone are of such severity as to 
preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service 
connected disabilities might preclude certain types of 
employment, specifically those that would require heavy 
lifting or prolonged standing.  However, the evidence does 
not persuasively show that all forms of gainful employment, 
particularly of a sedentary nature, are precluded by the 
veteran's service-connected disabilities.  As was noted in 
Van Hoose v. Brown, 4 Vet.App. 361 (1993):

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a).

Van Hoose, 4 Vet.App. at 363.  Here, there is simply no 
evidence that all gainful employment, including sedentary 
employment, is precluded due solely to the veteran's service-
connected disabilities.

The veteran maintains that his service connected disabilities 
preclude him from engaging in gainful employment.  However, 
following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  The most recent VA examinations from August 
2007 reflect that the veteran could perform at least 
sedentary work.  Although the veteran's service-connected 
disabilities do place some restrictions on the types of 
employment he may be capable of, they do not preclude all 
forms of substantially gainful employment.  The Board notes, 
simply in passing, that the veteran's August 2003 hearing 
testimony suggests that some of the veteran's previous job 
responsibilities were compatible with his current 
limitations; the veteran described, in one instance, "I'd 
sit there and we threaded those dyes .... I got to be a little 
supervisor for a little while."  In any event, the Board 
notes that the record presents no persuasive indication that 
the veteran's experience, training, and education are 
compatible only with employment involving prolonged standing.  
The veteran's February 2002 summary of his work history 
identified his position  1969 to 1987 as "accountant."

The Board acknowledges the veteran's statements indicating 
that he is unable to work due to his service-connected 
disabilities.  However, without the appropriate medical 
training or expertise, a lay person is not competent to 
render an opinion on a medical matter, such as, in this case, 
whether the veteran's disabilities are so severe that he 
cannot follow a substantially gainful occupation.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, while the veteran is competent to report the effects 
his disabilities have on his activities, he has not 
demonstrated that he has the expertise required to determine 
whether his service-connected disabilities medically render 
him unemployable.  In sum, these statements are outweighed by 
the medical evidence of record, in particular the VA 
examinations.

Thus, a preponderance of the evidence is against a finding 
that the veteran is unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b).  Should the 
severity of the veteran's service-connected disabilities 
increase in the future, the veteran may always advance 
another claim for individual unemployability.  


ORDER

A total disability rating based on individual unemployability 
is not warranted.  The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


